Citation Nr: 9911824	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  93-19 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from August 1969 to September 
1970.

This action arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied the veteran's claim of entitlement to service 
connection for PTSD


REMAND

Review of the veteran's claims file reveals that the 
veteran's claim was before the Board in July 1995.  At that 
time, it was remanded for further development.  Specifically, 
the RO was directed to attempt to obtain any additional 
treatment record identified by the veteran and to afford the 
veteran a VA PTSD examination.  Additionally, were the VA 
PTSD examination to result in a diagnosis of PTSD, the RO was 
then to submit the veteran's reported stressors to the U.S. 
Army and Joint Services Environmental Support Group (ESG) 
(currently known as the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)) for verification.  In 
this respect, the RO complied with the Board's directives, as 
required by law. See Stegall v. West, 11 Vet. App. 268 
(1998).  The veteran was afforded a VA PTSD examination, in 
September 1998, and additional VA treatment records were 
obtained and incorporated into the veteran's claims file.

However, upon review of the additional VA treatment records 
incorporated into the claims file, the Board is struck by the 
Axis I diagnosis of PTSD of May 1994 contained therein and 
the veteran's reported earlier treatment (some time in 1993 
or 1994) at the Los Angeles VA Medical Center, for depression 
and PTSD.  Given the RO's continued denial of the veteran's 
claim of service connection for PTSD on the basis of no 
confirmed diagnosis of PTSD and the referenced treatment for 
PTSD at a VA medical center, the Board finds that yet another 
remand is required in this instance.  Here, the Board finds 
that these referenced Los Angeles VA Medical Center treatment 
records could reasonably be expected to be a part of the 
record and could, also, be determinative of the claim.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In effect, they 
could contain a clear diagnosis of PTSD.

Accordingly, therefore, the issue of entitlement to service 
connection for PTSD will not be decided pending a REMAND for 
the following actions:

1.  The RO should attempt to obtain any 
and all records concerning the veteran's 
reported treatment for depression and 
PTSD at the Los Angeles VA Medical 
Center.  Any records received should be 
incorporated into the veteran's claims 
file.  If no such records are available, 
as confirmed by the Los Angeles VA 
Medical Center, the RO should so note.

2.  Upon receipt of these additional 
treatment records, should they contain a 
diagnosis of PTSD and reflect treatment 
for PTSD, the RO should then submit to 
USASCRUR that information of record as to 
all of the veteran's reported stressors.  
Particularly, though, the RO should 
submit to USASCRUR those stressors 
reported by the veteran at his September 
1998 VA PTSD examination.  In this 
respect, USASCRUR should be provided with 
the dates given by the veteran (January 
or February 1970), the event (part of A 
Company being pinned down by sniper fire 
were provided), and the veteran's unit 
assignment.  

3.  Thereafter, the RO should review the 
veteran's claims file to ensure that the 
requested development has been completed 
to the fullest extent possible.  If it 
has not, corrective action should be 
taken.

4.  The RO should then review the 
veteran's claim and consider all 
pertinent law and regulation, in light of 
this additional evidentiary development.  
If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of the action 
taken on the veteran's claim and the 
reasons and bases for such action.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


